[Cite as In re L.S., 2018-Ohio-1981.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




IN THE MATTER OF:                                  :
                                                          CASE NOS. CA2017-11-157
                      L.S., et al.                 :                CA2017-11-160

                                                   :              OPINION
                                                                   5/21/2018
                                                   :

                                                   :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                               JUVENILE DIVISION
                       Case Nos. 17-D000046 and 17-D000047



Kim Bui, 8080 Beckett Center Drive, Suite 112, West Chester, Ohio 45069, guardian ad litem

Joshua G. Burns, P.O. Box 959, Lebanon, Ohio 45036, attorney for children

David C. Wagner, 423 Reading Road, Mason, Ohio 45040, for appellant, R.S.

Gray & Duning, John C. Kaspar, 130 East Mulberry Street, Lebanon, Ohio 45036, for
appellee, R.S.

David P. Fornshell, Warren County Prosecuting Attorney, Kathryn M. Horvath, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee, Warren County Children Services



        RINGLAND, P.J.

        {¶ 1} Appellant, the biological mother ("Mother") of L.S. and D.S. (referred to

collectively as the "children"), appeals the decisions of the Warren County Court of Common

Pleas, Juvenile Division, adjudicating the children abused and dependent, temporarily
                                                                    Warren CA2017-11-157
                                                                           CA2017-11-160

suspending Mother's visitation, and granting legal custody of the children to their biological

father ("Father").

       {¶ 2} On April 24, 2017, Warren County Children Services ("WCCS") filed complaints

alleging the children were abused and dependent. Specifically, WCCS alleged it received an

anonymous referral concerning Mother's mental health and illegal drug use, including an

attempted suicide in the presence of the children and the presence of a methamphetamine

lab at Mother's residence. Based on the referral, WCCS and police responded to Mother's

residence on April 8, 2017. Mother denied the allegations, refused to submit to a drug

screen, and refused to agree to a safety plan.

       {¶ 3} WCCS returned to Mother's residence on April 10, 2018, but Mother and her

paramour would not let the caseworker exit her vehicle. On April 17, 2018, Father contacted

WCCS and reported that he received a photograph of a text message depicting Mother

informing her paramour she almost overdosed in front of D.S. On April 19, 2018, WCCS

returned to Mother's residence and Mother submitted a drug screen positive for

amphetamines and methamphetamines. Mother admitted to using methamphetamine the

day before the test. The complaint further provided that Mother and her paramour had been

evicted from their residence.

       {¶ 4} The juvenile court held a shelter care hearing on the date of the filing of the

complaints. At the conclusion of the hearing, the juvenile court placed the children in the

temporary custody of Father and granted protective supervision to WCCS. The juvenile court

ordered that Mother complete a drug and alcohol evaluation, submit to random drug screens,

and complete a psychological evaluation. The juvenile court ordered Father to submit to

random drug screens and complete a mental health evaluation.

       {¶ 5} On July 11 and 17, 2017, the juvenile court held adjudicatory hearings.

Vanessa Henson, an investigative caseworker for WCCS, testified regarding the April 8, 2017
                                             -2-
                                                                    Warren CA2017-11-157
                                                                           CA2017-11-160

referral and the facts asserted in the complaints. Henson explained that on April 8, 2017 she

did not observe a methamphetamine lab in the residence. Mother informed Henson that

Tommy Steele resided with her and helped care for the children. Mother stated she was

aware of Steele's history of illegal drug use and his recent arrest for drug-related charges.

Mother reported she was diagnosed with severe anxiety, severe depression, post-traumatic

stress disorder ("PTSD"), and schizoaffective disorder. Mother was not currently taking any

medications for her mental health diagnoses. Mother also informed Henson of an ongoing

private custody case with Father.

      {¶ 6} Henson met with Father on April 10, 2017. Father reported that his relationship

with Mother ended in November 2016. Father expressed concern regarding Mother's illegal

drug use and failure to stay current with bill payments. Father reported an incident that

occurred before their relationship ended where Mother threatened to commit suicide in front

of the children if Father did not leave work and come home. Father submitted a drug screen

that was negative for illegal substances.

      {¶ 7} Deputy Christopher Brombaugh of the Warren County Sheriff's Office testified

that on April 11, 2017, he responded to a gas station in Franklin, Ohio for a reported drug

overdose. Upon arrival, Brombaugh discovered Mother unconscious and emergency medical

personnel treating Mother with Narcan. Following the incident, Mother's paramour received a

text message from Mother's phone number claiming she almost overdosed in front of D.S.

Mother's paramour photographed the text message and sent it to Father. Father sent the

photograph to Henson approximately one week after the incident.

      {¶ 8} Henson testified she returned to Mother's residence on April 19, 2017 during

Mother's eviction. Henson testified Mother submitted a positive drug screen. Mother

admitted to using methamphetamine the day before and agreed to let the children stay with

Father. However, on April 24, 2017, Mother and her paramour visited the WCCS office and
                                             -3-
                                                                    Warren CA2017-11-157
                                                                           CA2017-11-160

demanded another drug screen. Mother informed Henson she was no longer in agreement

with the voluntary safety plan. Henson described Mother's demeanor as high energy and

distracted. Henson perceived her demeanor as a sign of potential mental health concerns or

illegal drug use.

       {¶ 9} Mother testified and denied using methamphetamines, amphetamines, and

opiates. Mother disputed the validity of the results of her positive drug screens. She

explained that she would voluntarily submit to another drug screen conducted by any entity

besides WCCS. Mother also disputed the testimony regarding her threats of suicide and the

drug overdose and stated, "[s]eems that everybody's fabricating a lot * * *." With respect to

mental health, Mother explained she has prior diagnoses for anxiety and PTSD. At the time

of adjudication, Mother admitted she was homeless and had been staying "with a few friends

here and there, kind of, bounc[ing] around."

       {¶ 10} Mother's paramour testified he had never seen Mother use methamphetamine.

While he admitted sending the text message to Father regarding Mother's overdose, he

questioned the accuracy of the text message and that Mother was in fact the person who

sent it.   Mother's paramour submitted a drug screen to WCCS that was positive for

methamphetamines and amphetamines. He likewise denied using illegal drugs and asserted

WCCS fabricated the drug screen results.

       {¶ 11} At the conclusion of the hearings, the juvenile court adjudicated the children

abused and dependent, pursuant to R.C. 2151.031(B) and R.C. 2151.04(C), respectively.

On July 21, 2017, the juvenile court held a dispositional hearing. Pursuant to its complaints,

WCCS sought temporary custody of the children to Father and protective supervision to

WCCS.

       {¶ 12} WCCS supervisor, Ashley Stutzman, testified that following removal of the

children, the agency developed a case plan with services for Mother and Father. Mother
                                               -4-
                                                                    Warren CA2017-11-157
                                                                           CA2017-11-160

refused to sign the case plan. Stutzman testified that Mother continued to deny illegal drug

use and mental health issues. WCCS made referrals for Mother in April 2017, but Mother

failed to complete the assessments for such referrals. Mother returned drug screens in April,

May, twice in June, and July, that were all positive for amphetamines and

methamphetamines. Mother attended supervised visits with the children, but Stutzman

expressed concerns with her inability to focus, arriving late, and leaving early. Based on

Mother's behavior, WCCS had concerns she may have been under the influence of illegal

drugs during visitation. Stutzman testified WCCS was seeking to suspend Mother's visitation

until Mother could alleviate the concerns based on her engagement in case plan services.

       {¶ 13} At the time of disposition, Father had completed all his case plan services.

Father had no recommendations from his drug and alcohol assessment and was

recommended for individual counseling from his mental health assessment. Father was

currently engaged with this recommendation and had provided no positive drug screens

throughout the pendency of this case. Stutzman testified that she would be comfortable with

the juvenile court granting legal custody to Father. Father testified he was seeking legal

custody of the children and his attorney made an oral motion for legal custody during the

dispositional hearing.

       {¶ 14} Mother testified the children should be returned to her custody. Mother denied

having any mental health or substance abuse issues. Mother again disputed the results of

her prior drug screens and expressed her distrust for WCCS. Mother explained that she

would provide the juvenile court a negative drug screen that day, but refused to submit a drug

screen to WCCS based on her distrust for the agency. However, when the juvenile court

provided Mother an opportunity to submit a drug screen to the court after the dispositional

hearing, she still refused.

       {¶ 15} The guardian ad litem ("GAL") for the children expressed her concern with the
                                             -5-
                                                                      Warren CA2017-11-157
                                                                             CA2017-11-160

impact that suspending visitation may have on the children. The GAL asserted that Mother

had appropriate interaction with the children during visitation.          Therefore, the GAL

recommended continuing supervised visitation.

       {¶ 16} At the conclusion of the dispositional hearing, the juvenile court granted legal

custody of the children to Father and suspended Mother's visitation until she could produce a

negative drug screen. Following disposition, Mother filed objections to the magistrate's

decisions. The juvenile court overruled Mother's objections.

       {¶ 17} Mother timely appealed the decisions of the juvenile court, setting forth six

assignments of error. For ease of discussion, we address Mother's assignments of error out

of order.

       {¶ 18} Assignment of Error No. 5:

       {¶ 19} THE COURT ERRED WHEN IT ADJUDICATED THE CHILDREN ABUSED

AND DEPENDENT WITHOUT SUFFICIENT EVIDENCE.

       {¶ 20} Assignment of Error No. 6:

       {¶ 21} THE COURT ERRED WHEN IT ADJUDICATED THE CHILDREN ABUSED

AND DEPENDENT AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 22} Mother argues that the juvenile court erred in finding the children abused and

dependent.

       {¶ 23} A trial court's determination that a child is abused, neglected, or dependent

must be supported by clear and convincing evidence.            R.C. 2151.35(A).     "Clear and

convincing evidence is that measure or degree of proof which will produce in the mind of the

trier of facts a firm belief or conviction as to the allegations sought to be established." Cross

v. Ledford, 161 Ohio St. 469, 477 (1954).

       {¶ 24} R.C. 2151.031(B) and 2929.22 provide that a child is abused if he or she is

"endangered" by a parent creating a substantial risk to the health or safety of the child, by
                                               -6-
                                                                      Warren CA2017-11-157
                                                                             CA2017-11-160

violating a duty of care, protection, or support. R.C. 2151.04(C) provides that a "dependent

child" is any child "[w]hose condition or environment is such as to warrant the state, in the

interests of the child, in assuming the child's guardianship." The determination that a child is

dependent requires no showing of fault on the parent's part. In re S.W., 12th Dist. Brown No.

CA2011-12-028, 2012-Ohio-3199, ¶ 12. Rather, the focus is on the child's condition or

environment and whether the child was without adequate care or support. In re W.C.H., 12th

Dist. Butler No. CA2014-02-057, 2015-Ohio-54, ¶ 14. However, a court may consider a

parent's conduct insofar as it forms part of the child's environment. In re S.J.J., 12th Dist.

Butler No. CA2006-02-021, 2006-Ohio-6354, ¶ 12. "A parent's conduct is significant if it has

an adverse impact on the child sufficient to warrant intervention." In re S.W. at ¶ 12.

       {¶ 25} This court's review of a juvenile court's decision adjudicating a child abused or

dependent is limited to whether sufficient credible evidence exists to support the juvenile

court's determination. In re Day, 12th Dist. Clermont No. CA2002-09-073, 2003-Ohio-3544,

¶ 20. Even if a trial court's judgment is sustained by sufficient evidence, an appellate court

may nevertheless conclude that the judgment is against the manifest weight of the evidence.

In re S.M., 12th Dist. Clermont No. CA2015-01-003, 2015-Ohio-2318, ¶ 9. A manifest weight

of the evidence challenge examines the "inclination of the greater amount of credible

evidence, offered at a trial, to support one side of the issue rather than the other." State v.

Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶ 14. When considering a

manifest weight of the evidence challenge, the reviewing court weighs the evidence and all

reasonable inferences, considers the credibility of the witnesses and determines whether in

resolving conflicts, the trial court clearly "lost its way" and created such a "manifest

miscarriage of justice" that the judgment must be reversed and a new trial ordered. In re

S.M. at ¶ 10.

       {¶ 26} In weighing the evidence, a reviewing court must be mindful of the
                                              -7-
                                                                      Warren CA2017-11-157
                                                                             CA2017-11-160

presumption in favor of the finder of fact. Id. In determining whether the trial court's decision

is manifestly against the weight of the evidence, "every reasonable intendment and every

reasonable presumption must be made in favor of the judgment and the finding of facts."

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 21.               "If the evidence is

susceptible of more than one construction, the reviewing court is bound to give it that

interpretation which is consistent with the verdict and judgment, most favorable to sustaining

the verdict and judgment." Id. A reversal on manifest weight grounds should only be in

exceptional circumstances, when the evidence weighs heavily against the judgment. In re

P.G., 12th Dist. Warren Nos. CA2015-01-009 and CA2015-01-010, 2016-Ohio-1433, ¶ 44.

       {¶ 27} The juvenile court found the children abused and dependent because they

were in danger and in a condition and environment that warranted the state in assuming

guardianship. In making its findings, the juvenile court stated it judged the credibility of the

witnesses and found significant differences between the presented testimony. The juvenile

court found the witnesses presented by WCCS were corroborative of one another and that

Mother's reactions during her testimony coincided with WCCS' concerns. Thus, the juvenile

court accorded more weight to the testimony of WCCS' witnesses. The juvenile court found

Mother has a history of illegal drug use and let the children reside with a known drug user.

Mother has a history mental health issues coupled with no history of treatment. Additionally,

Mother made threats of suicide, does not have stable housing, and overdosed on opiates

requiring emergency medical personnel to administer Narcan.

       {¶ 28} After a thorough review of the record, we find the juvenile court's decision

adjudicating the children abused and dependent was supported by clear and convincing

evidence and not against the manifest weight of the evidence. The greater amount of

credible, competent evidence supports the juvenile court's finding that WCCS presented

clear and convincing evidence the children were abused and dependent.
                                               -8-
                                                                    Warren CA2017-11-157
                                                                           CA2017-11-160

      {¶ 29} As the juvenile court found, the record contains a great degree of evidence

regarding Mother's issues with mental health and the use of illegal drugs. While Mother

denied these issues, she submitted multiple drug screens positive for amphetamines and

methamphetamines and overdosed on opiates in the presence of D.S. Police testified

regarding the circumstances of Mother's overdose, which was corroborated by Father's

testimony regarding the text message photograph from Mother's paramour. Mother and her

paramour claim that WCCS is compromising the validity of the drug screen results, and thus,

the positive drug screens cannot be trusted. However, the juvenile court found this claim not

credible and we defer to the factfinder with respect to credibility determinations. State v.

Rowley, 12th Dist. Clinton No. CA2016-10-019, 2017-Ohio-5850, ¶ 55.

      {¶ 30} Moreover, the record is devoid of any evidence to support their assertion.

Rather, the record contains substantial evidence to the contrary, as WCCS presented

testimony Mother admitted to using illegal drugs, she overdosed on opiates, and permitted a

known drug user to reside with her and the children. Thus, considering the overwhelming

evidence of Mother's illegal drug use, this court will not speculate regarding Mother's

unsupported claim that WCCS repeatedly fabricated her positive drug screen results. See In

re E.F., 12th Dist. Clinton Nos. CA2016-03-003 thru CA2016-03-007, 2016-Ohio-7265, ¶ 36

(stating a juvenile court is not required to rule on custody motions based upon groundless

speculation regarding drug use). Additionally, Mother was later evicted from her then-

residence and was homeless at the time of the adjudicatory hearings. Therefore, the juvenile

court's decision adjudicating the children abused and dependent was supported by clear and

convincing evidence and not against the manifest weight of the evidence.

      {¶ 31} Accordingly, Mother's fifth and sixth assignments of error are overruled.

      {¶ 32} Assignment of Error No. 1:

      {¶ 33} THE TRIAL COURT ERRED WHEN IT VIOLATED MOTHER'S RIGHT TO
                                             -9-
                                                                       Warren CA2017-11-157
                                                                              CA2017-11-160

DUE PROCESS OF LAW BY AWARDING CUSTODY OF THE MINOR CHILDREN TO

FATHER WITHOUT PROVIDING HER ADEQUATE NOTICE.

       {¶ 34} Assignment of Error No. 4:

       {¶ 35} THE COURT ERRED WHEN IT AWARDED LEGAL CUSTODY TO FATHER

WITHOUT A FINDING THAT MOTHER WAS PROPERLY SERVED WITH FATHER'S

MOTION FOR CUSTODY PURSUANT TO JUVENILE RULE 16.

       {¶ 36} Mother contends the juvenile court denied her due process when it awarded

legal custody of the children to Father at the dispositional hearing. In so doing, Mother states

she had notice that WCCS was seeking a disposition of temporary custody to Father with

protective supervision to WCCS, but not that the juvenile court could grant legal custody to

Father. Mother contends the oral request for legal custody at the dispositional hearing was

insufficient to provide proper notice. Therefore, the juvenile court erred in granting legal

custody to Father.

       {¶ 37} Contrary to Mother's assertion, a natural parent is not required to file a written

motion for legal custody. In re C.P., 12th Dist. Brown No. CA2010-12-025, 2011-Ohio-4563,

¶ 19. Pursuant to R.C. 2151.353(A),

              If a child is adjudicated an abused, neglected, or dependent
              child, the court may make any of the following orders of
              disposition: * * * (3) [a]ward legal custody of the child to either
              parent or to any other person who, prior to the dispositional
              hearing, files a motion requesting legal custody of the child or is
              identified as a proposed legal custodian in a complaint or motion
              filed prior to the dispositional hearing by any party to the
              proceedings.

"[A] parent has an inherent right to the custody of his or her child, and because R.C.

2151.353 specifically empowers a trial court to grant legal custody of a child to a parent, * * *

a formal motion for legal custody need not be filed by a parent before a trial court may

properly consider granting legal custody to that parent." In re C.P. at ¶ 19. The statutory


                                              - 10 -
                                                                      Warren CA2017-11-157
                                                                             CA2017-11-160

requirement that a motion be filed is specific only to "any other person," rather than a parent.

In re B.L.D., 12th Dist. Fayette Nos. CA2010-09-026 and CA2010-10-030, 2011-Ohio-3139, ¶

10; see also In re Estate of Holycross, 112 Ohio St.3d 203, 2007-Ohio-1, ¶ 27 (stating all

persons are "conclusively presumed to know the law").

       {¶ 38} Moreover, the summons on the complaint filed on May 5, 2017 informed

Mother that "[i]f the Court makes an adjudication of dependency, neglect or abuse * * *, this

may result in: * * * C. [a]n award of legal custody of the child(ren) to either parent or to any

other person the Court deems appropriate." Thus, based on the plain language of the statute

and the content contained in the complaint and summons, Mother was not denied due

process when the juvenile court granted Father legal custody at the dispositional hearing.

       {¶ 39} Mother's first and fourth assignments of error are overruled.

       {¶ 40} Assignment of Error No. 2:

       {¶ 41} THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FOUND IT WAS

IN THE CHILDREN'S BEST INTEREST TO AWARD LEGAL CUSTODY TO FATHER.

       {¶ 42} Assignment of Error No. 3:

       {¶ 43} THE COURT ABUSED ITS DISCRETION WHEN IT SUSPENDED

VISITATION BETWEEN MOTHER AND THE CHILDREN.

       {¶ 44} Mother argues the juvenile court abused its discretion in suspending her

visitation and awarding Father legal custody of the children. Specifically, Mother contends

the best interest factors weighed against granting legal custody. In so doing, Mother relies

on the GAL's recommendations to the juvenile court. Additionally, Mother questions Father's

ability to provide a stable, permanent residence because after his upcoming move, the

children will have lived in their third residence in a six-month period. Mother also asserts she

intends to progress within her case plan, and therefore, the juvenile erred in suspending her

visitation and granting Father legal custody.
                                             - 11 -
                                                                      Warren CA2017-11-157
                                                                             CA2017-11-160

       {¶ 45} As stated above, once a child is adjudicated abused or dependent, the juvenile

court may award custody of the child to a parent pursuant to R.C. 2151.353(A)(3). The

decision whether to award legal custody must be based on the best interest of the child. In

re X.B., 12th Dist. Butler No. CA2014-07-168, 2015-Ohio-1174, ¶ 18.

       {¶ 46} To determine the best interest of a child, R.C. 3109.04(F)(1) requires the

juvenile court to consider all relevant factors. In re L.E.N., 12th Dist. Clinton No. CA2010-11-

019, 2011-Ohio-1722, ¶ 11. There is no statutory mandate that the juvenile court expressly

consider and balance each of the factors listed in R.C. 3109.04(F), but it may consider those

factors and any other relevant factors in making its custody determination. In re Fulton, 12th

Dist. Butler No. CA2002-09-236, 2003-Ohio-5984, ¶ 11. These factors include, but are not

limited to: (1) the wishes of the parents, (2) the child's interaction and interrelationship with

his parents, siblings, and other persons who may significantly affect the child's best interest,

(3) the child's adjustment to home, school and community, (4) the mental and physical health

of all persons involved, (5) the likelihood that the caregiver would honor and facilitate

visitation and parenting time, and (6) whether support orders have been followed. In re

A.L.H., 12th Dist. Preble No. CA2010-02-004, 2010-Ohio-5425, ¶ 9.

       {¶ 47} An appellate court reviews a juvenile court's custody determination for an

abuse of discretion. In re S.K., 12th Dist. Butler No. CA2013-06-108, 2014-Ohio-563, ¶ 12.

An abuse of discretion is more than an error of law or judgment. In re B.K., 12th Dist. Butler

No. CA2010-12-324, 2011-Ohio-4470, ¶ 12. Rather, it implies the juvenile court's decision

was unreasonable, arbitrary, or unconscionable. Id. The juvenile court's discretion in

custody matters "should be accorded the utmost respect, given the nature of the proceeding

and the impact the court's determination will have on the lives of the parties concerned." In

re J.M., 12th Dist. Warren No. CA2008-12-148, 2009-Ohio-4824, ¶ 17. Thus, "an appellate

court affords deference to a judge or magistrate's findings regarding witnesses' credibility." In
                                              - 12 -
                                                                         Warren CA2017-11-157
                                                                                CA2017-11-160

re T.M., 12th Dist. Butler No. CA2007-01-019, 2007-Ohio-6034, ¶ 43.

       {¶ 48} In making its decisions to suspend Mother's visitation and grant Father legal

custody of the children, the juvenile court considered the relevant best interest factors in light

of the evidence presented at the adjudicatory and dispositional hearings.

       {¶ 49} With respect to Mother, the juvenile court expressed a heavy concern with the

degree of her lack of progress in completing the goals set forth in her case plan. The juvenile

court found Mother had the ability to make progress in her case plan, but failed to put forth

any effort to meet the goals therein. The juvenile court acknowledged Mother attended

visitation. However, the juvenile court stated she failed to address most of the concerns

underlying this case. The juvenile court found Mother "hasn't really done anything to assure

anyone, or to support any basis for" a finding that it is "safe to" return the children to her

custody. Rather, Mother has failed to address her continuing illegal drug use and has failed

to complete any of the mental health or drug assessments proscribed by her case plan. The

juvenile court found these failures indicative of Mother's future participation, or lack thereof, in

completing the goals in her case plan.

       {¶ 50} With respect to Father, the juvenile court found that he recognizes the

importance of Mother in the children's lives and has made efforts to maintain contact

between Mother and the children. The juvenile court stated it was clear that Father was

willing to protect the children from any risk and protective supervision was not necessary

moving forward.

       {¶ 51} Due to Mother's distrust of WCCS' testing process, the juvenile court provided

that Mother could submit a drug screen to the court following the dispositional hearing, but

she refused. Thereafter, the juvenile court found visitation inappropriate and temporarily

suspended it. However, the juvenile court's suspension of visitation was not absolute, as it

provided that it will entertain a motion for parenting time should Mother seek drug treatment
                                               - 13 -
                                                                     Warren CA2017-11-157
                                                                            CA2017-11-160

and begin to take accountability for her actions.

       {¶ 52} After thoroughly reviewing the record, we find the juvenile court did not abuse

its discretion in suspending Mother's visitation and granting Father legal custody of the

children.

       {¶ 53} Although Mother has attended visitation with the children, this is where her

progress in completing the goals set forth in her case plan ends. Most of the concerns that

provided for WCCS' involvement in this case remained at the time of the dispositional

hearing. Mother testified she is willing to work towards completing the goals of her case plan,

but as the juvenile court noted, her actions throughout the pendency of this case suggest

otherwise. Mother's assertions ring hollow considering her absolute disregard for completing

case plan objectives and her complete denial of accountability for her illegal drug use and

mental health issues.

       {¶ 54} Mother provided multiple positive drug screens for amphetamines and

methamphetamines and overdosed on opiates in front of one of the children. Additionally,

the record shows Mother has demonstrated suicidal behaviors in front of the children and has

several untreated mental health diagnoses.          Yet, Mother has not taken any steps in

completing her assessments for drug abuse and mental health. Rather, as the juvenile court

stated, Mother was in denial regarding these concerns and placed blame on WCCS for her

positive drug screens. Furthermore, the record indicates WCCS had legitimate concerns that

Mother attended visitation under the influence of illegal drugs. When given an opportunity to

submit a drug screen to the juvenile court instead of WCCS, Mother still refused. Therefore,

the juvenile court had a reasonable basis to find Mother was actively using drugs and

suspend visitation. Unlike Mother, Father repeatedly submitted negative drug screens and

has consistently engaged in case plan services. Father indicated he intends to remain in

individual counseling and agreed to seek individual counseling for L.S. Father has stable
                                             - 14 -
                                                                    Warren CA2017-11-157
                                                                           CA2017-11-160

employment and housing, can provide for the children, and is bonded with them.

       {¶ 55} Therefore, based on the evidence presented at the adjudicatory and

dispositional hearings, the juvenile court did not abuse its discretion in suspending Mother's

visitation and granting Father legal custody of the children.

       {¶ 56} Accordingly, Mother's second and third assignments of error are overruled.

       {¶ 57} Judgment affirmed.


       PIPER and M. POWELL, JJ., concur.




                                            - 15 -